■■ Income tax; .opinion January 13, 1950, plaintiff, Singer Manufacturing .Company, entitled to-recover., 115 C. Cls. 162. "
*877Upon a stipulation filed by the parties showing the amounts due, in accordance with the opinion of the court, it was ordered that judgment be entered for the plaintiff, The Singer Manufacturing Company, in the amounts set forth below, with interest as provided by law from the dates of overpayments given below, as follows:

Number Judgment Date of overpayment

45537] 45538l 45539] 1926 $52, 281.13 April 16,1930
45790 1927 (26, 683.56 1 6, 637. 60 July 17, 1931 June 11,1931
45791 1928 32,133.49 January 8,1932
45792 1929 39, 542.14 October 21, 1932
45793 1930 35,546. 87 November 27, 1934
45794 1931 26,704.44 November 27,1934
45795 1933 13, 903. 87 December 15, 1934